Citation Nr: 1235860	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO. 09-26 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for basal cell carcinoma on the left side of the nose, including based on herbicide agents (e.g., Agent Orange, hereinafter referred to as "Agent Orange") exposure. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1964 to December 1968, including service in the Republic of Vietnam from March 1966 to March 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board in January 2011 remanded the case for additional development, and it now returns for further review. 

A claim for service connection for PTSD previously on appeal has been granted by the Appeals Management Center (AMC) in an August 2012 decision. There is thus no longer a case in controversy for appellate consideration as to that claim. 


FINDINGS OF FACT

1. The weight of competent and probative evidence of record preponderates against the Veteran having developed bilateral hearing loss in service or to a disabling degree within the first post-service year, and is against the Veteran's bilateral hearing loss otherwise being causally related to service. 

2. The weight of competent and probative evidence of record preponderates against the Veteran having developed tinnitus in service or to a disabling degree within the first post-service year, and is against the Veteran's tinnitus otherwise being causally related to service. 

3. The weight of competent and probative evidence of record preponderates against the Veteran having developed basal cell carcinoma on the left side of the nose in service or to a disabling degree within the first post-service year, and is against basal cell carcinoma on the left side of the nose otherwise being causally related to service. 

4. Competent (medical) evidence has not been presented linking basal cell carcinoma on the left side of the nose to herbicide agent (Agent Orange) exposure in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met; service connection is not warranted. 38 U.S.C.A. §§ 1101, 1101, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2. The criteria for service connection for tinnitus are not met; service connection is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3. The criteria for service connection for basal cell carcinoma on the left side of the nose are not met; service connection is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(a)(2), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative (however, the Veteran in this case is pro se, or representing himself) of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claims for service connection for bilateral hearing loss, tinnitus, and basal cell carcinoma of the left side of the nose. A VCAA notice letter was sent in January 2007. This letter addressed the claims adjudicated herein, prior to the RO's initial adjudication of the claims by the appealed June 2007 decision. The Board finds that this VCAA letter adequately addressed the evidence required to support the claims. 

The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claims. He was also told by this letter that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. The VCAA letter also provided Dingess-type notice as to potential downstream issues of disability rating and effective date. To whatever extent Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot, because the claims for service connection herein adjudicated are herein denied. 

The VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims, and that he provide necessary authorization to obtain those records. It also requested evidence and information about treatment after service, in support of the claims. Based on information provided by the Veteran, post-service treatment records were obtained from VA and private sources. Medical records from indicated sources were sought, and all records received were associated with the claims file. Service treatment records and service personnel records were also obtained and associated with the claims file. 

The Veteran was appropriately informed of records obtained, including by the appealed rating decision and by a SOC and SSOC. He was also provided the appropriate opportunity to respond. He was thus, by implication or explicitly, also informed of records not obtained. He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claims. In the absence of any report or indication of additional records not yet obtained relevant to the appealed claims, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claims adjudicated herein. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As detailed relevantly infra, the Veteran was afforded an Agent Orange registry examination in July 2007 because several of his claims then pending were asserted based on Agent Orange exposure. However, as discussed infra, the basal cell carcinoma the subject of appeal for which service connection is claimed including based on Agent Orange exposure is not subject to the applicable presumptions based on Agent Orange exposure. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307, 3.309. That examination is thus not of particular significance to the present basal cell carcinoma claim on appeal. Also as discussed infra, the Veteran did not submit medical evidence to support a causal link between Agent Orange exposure and his claimed basal cell carcinoma on the left side of the nose, and no such evidence is contained within the claims file. In the absence of such a competent link between service and these claimed disabilities on the basis of Agent Orange exposure, no VA examination is required to address this herbicide theory of entitlement for this claim. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the Veteran was afforded a VA examination for compensation purposes in May 2007 addressing his claimed hearing loss and tinnitus. As discussed infra, this examination addressed the medical questions of etiology including as related to service, with due consideration of past records, the Veteran's medical and self-reported lay history, and clinical findings. The May 2007 examination sufficiently addressed, to the extent required for the Board's adjudication, the medical questions of diagnosis and causation as raised in this case for the Veteran's claimed hearing loss and tinnitus. The examiner supported his conclusions with analysis based on relevant evidence presented in this case, to include based on review of the record, inclusive past examination and clinical findings and lay statements, and clinical examination. This medical report with its relevant findings, analysis, and conclusions, in turn allow for the Board's adjudication inclusive of a weighing of this examination and its findings and conclusions against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The Board further finds that this May 2007 examination, taken together with the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the bilateral hearing loss and tinnitus claims adjudicated herein. 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Regarding the claim for service connection for basal cell carcinoma of the left side of the nose, the Veteran was afforded a May 2011 VA examination for compensation purposes addressing the medical questions of etiology including as related to service on a direct basis, with due consideration of past records, the Veteran's medical and self-reported lay history, and clinical findings. 38 C.F.R. § 3.303. The May 2011 examination sufficiently addressed, to the extent required for the Board's adjudication, the medical questions of diagnosis and causation as raised in this case for the Veteran's claimed basal cell carcinoma on the left side of the nose. The examiner supported his conclusions with analysis based on relevant evidence presented in this case, to include based on review of the record, inclusive past examination and clinical findings and lay statements, and clinical examination. This medical report with its relevant findings, analysis, and conclusions, in turn allows for the Board's adjudication inclusive of a weighing of this examination and its findings and conclusions against contrary evidence. Stefl, 21 Vet. App. at 124-25. The Board further finds that this May 2011 examination, taken together with the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claim for service connection for basal cell carcinoma of the left side of the nose adjudicated herein. 38 C.F.R. § 4.2; Barr, 21 Vet. App. at 311. 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. The Veteran has not presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claims which the RO has not pursued by query. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claims being decided herein. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159. 

The Veteran has addressed his claims by submitted statements. There has been no expressed indication that the Veteran desires a further opportunity to address his claims adjudicated herein. 

In summary, in this case, with regard to the service connection claims herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue on appeal. See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The requirements of the Board's January 2011 remand have been substantially fulfilled, by the AMC requesting indicated VA and private records, and by affording the Veteran the May 2011 VA examination addressing the claimed basal cell carcinoma of the left side of the nose, all followed by AMC readjudication of the claims with issuance of a SSOC August 2012. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims on appeal herein adjudicated have been accomplished. 



II. General Laws and Regulations Governing Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) . Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Certain diseases, including malignant tumors (inclusive of basal cell carcinoma) and organic diseases of the nervous system potentially inclusive of hearing loss and tinnitus, may be subject to service connection based on presumed incurrence in service if manifested to a compensable degree within one year subsequent to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

While medical evidence may be required to address questions of diagnosis or causation specifically requiring medical expertise, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons. See 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Additionally, a medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 


III. Claims for Service Connection for Bilateral 
Hearing Loss and for Tinnitus

The Veteran contends that he has hearing loss and tinnitus related to in-service noise exposure. 

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

The Veteran's service enlistment examination was in November 1964, and his service separation examination was in October 1968. Neither of these examinations note difficulties with hearing or tinnitus. The Veteran's service enlistment examination in November 1964 is presumed to have been recorded in ASA units, and hence the figures below for November 1964 reflect conversion to ISO (ANSI) units. For these audiological service enlistment and separation evaluations, pure tone thresholds, in decibels, were as follows:




HERTZ


Exam Date
Ear
500
1000
2000
3000
4000
November 
RIGHT
15
5
15
15
-5
1964
LEFT
20
5
15
15
0
October
RIGHT
0
0
0
-
10
1968
LEFT
0
0
0
-
10

Service personnel records reveal that the Veteran was stationed in Vietnam for approximately twelve months from March 1966 to March 1967. Service personnel records also reflect that his duties included receiving and evacuation, wrecker operator, and motor maintenance sergeant. 

In his original claim submitted in October 2006, he asserted that he had bilateral tinnitus with onset in January 1991 and bilateral hearing loss with onset in January 1968. The Veteran then submitted records of private audiometric testing dated in July 2004 and July 2006. 

Upon the private audiological evaluation in July 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
65
60
LEFT
20
20
40
60
60

Speech recognition scores were not provided for this examination. 

Upon the private audiological evaluation in July 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
65
60
LEFT
20
25
65
60
60

Speech audiometry revealed speech recognition ability of 90 percent for both ears. (The report failed to break down the percentage score for each ear.)

The Veteran was afforded a VA audiology examination in May 2007. The examiner reviewed the claims file and noted that the Veteran's hearing upon testing in service in November 1964 and October 1968 was "well within normal limits from 500 Hz to 4,000 Hz bilaterally." The Veteran complained at the examination of a history of bilateral hearing loss with gradual onset but progressive, first noticed in the early 1970s. The Veteran complained in particular of difficulty currently with high-pitched noises and hearing the telephone ring. He also asserted that he had a constant, bilateral, low-pitched buzzing or humming noise of gradual onset beginning approximately 10 years ago, though without noted progression of this tinnitus. The Veteran further asserted that his tinnitus was alleviated for a few seconds by rubbing the outer ears. He added that he had a buzzing in his right ear when he turned his head. 

The Veteran also then provided a history of daily unprotected exposure to 175 mm howitzers at a distance of one-eighth mile over a period of one year while in Vietnam. He added that he had experienced fungal infections in both ears while in service. The Veteran denied post-service occupational noise exposure even while conceding that he ran an automobile repair shop and maintenance business, asserting that the business was not noisy. He also reported having done woodworking for a few years post service with earplugs worn, and firing a 9 mm pistol every few months post service for several years with earplugs worn. He reported purchasing hearing aids approximately six months ago, and reported that they were very effective, but asserted that they increased the buzzing in his ears. The May 2007 examiner noted, however, that typically hearing aids served to mask tinnitus, not make it louder. 

At the May 2007 audiology examination, on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
20
15
40
60
60
44
LEFT
15
20
60
65
65
53

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 percent in the left ear. The examiner found these results to be reliable. 

The examiner found, in effect, moderate hearing loss at 2000 hertz sloping to moderately severe sloping to moderate sensorineural hearing loss in the right ear, and moderately severe hearing loss at 2000 hertz through 8000 hertz, except moderate hearing loss at 6000 hertz. The examiner diagnosed high-frequency sensorineural hearing loss bilaterally. The examiner opined that because the Veteran's hearing was normal upon service separation and there is no scientific evidence to support delayed-onset noise-induced hearing loss, it was more likely that the Veteran's post-service occupational and recreational noise exposure as well as presbycusis (age-related hearing loss) had caused his current hearing loss, rather than in-service noise exposure. 

The May 2007 examiner also opined that because the hearing loss was not present at service separation, because the tinnitus was not noticed until approximately 30 years after service, because the tinnitus complained of by the Veteran was not characteristic of tinnitus caused by noise exposure, and because the Veteran had hypertension which was a possible contributing factor to tinnitus, the claimed tinnitus was not due to military noise exposure. 

The Veteran contended in an August 2007 statement accompanying his notice of disagreement that his in-service duties included changing gun tubes on 175 howitzers, and that this exposed him to loud noises. He also then contended that he was blown out of his truck while in Vietnam. He added that he was also exposed in service to the sounds of guns going off around him, noise from tank duty while stationed in Germany, and noise from cranes (sic). The Veteran additionally contended that he had a fungal infection of the head while in service in 1966, treated at a field hospital, and that his head then was "swollen like a baseball." (sic) He added that the treating doctor had told him that he would have scar tissue and some hearing loss from the infection. 

Also in the August 2007 statement, in reference to the May 2007 VA examination report stating that the Veteran had asserted that hearing aids made the buzzing in his ears louder, the Veteran disagreed, asserting that he "told him that the hearing aids changed the humming noise to a louder sissing (sic) sound." The Board does not find this distinction to be materially different from the examiner's notation of the Veteran's assertion that hearing aids made his tinnitus louder, for purposes of the present adjudication. 

At an August 2009 mental health consultation evaluation, the Veteran reported that while stationed in Vietnam in service he was a mechanic and in receiving and evacuation, and that he had been exposed a 175 gun which caused his deafness. 

The Board finds the Veteran's assertion of running an automobile repair shop post-service that was not noisy to be inherently incredible, based on common knowledge that automobile repair shops are inherently noisy places. On this basis, the Board finds the Veteran's assertions with regard to his claimed hearing loss and tinnitus to be lacking in credibility. Caluza. The Board accordingly finds the Veteran's assertions of in-service fungal infections in both ears not to be credible, particularly where, as here, the Veteran's service treatment records are present but fail to document the treatment for fungal infections of the ears asserted by the Veteran. The Board notes that it appears particularly unlikely that if the Veteran had a fungal infection of the head that resulted in his head swelling up, as he asserts, this would not have been documented in service records. Additionally, as noted by the May 2007 VA examiner, hearing acuity was recorded as tested upon service enlistment and for service separation examination, and not otherwise, which appears inconsistent with the Veteran's assertion of being informed by the in-service treating doctor that his fungal infections would result in some hearing loss. If what the Veteran asserted were true, service treatment records would almost certainly reflect treatment for the asserted fungal infections, and would most likely also reflect some additional hearing acuity testing. Yet none of this is reflected in service treatment records contained within the claims file. There is also no indication that the Veteran's service treatment records are missing or incomplete (except to the extent they do not support the Veteran's assertions). 

In short, the service examination records reflecting normal hearing bilaterally with no record of tinnitus, the post-service record reflecting no record of hearing loss or tinnitus for decades post service, and the VA examination in May 2007 findings and opinions to the effect that the Veteran's bilateral hearing loss and tinnitus are not at least as likely as not causally related to service, the absence of any corroborating evidence supporting the propositions that hearing loss or tinnitus resulted from service or otherwise were causally related to service, and the Veteran's lack of credibility in his assertions of significant noise exposure in service but not post-service running an automobile repair shop as well as his assertions of fungal infections of the head or ears in service, taken together, result in the weight of competent and credible evidence weighing against either hearing loss or tinnitus having developed in service or otherwise being causally related to service. The Board accordingly finds the weight of competent and probative evidence of record to be against the claims for service connection for bilateral hearing loss and tinnitus on a direct basis. 38 C.F.R. § 3.303. 

Because there is also no competent, probative, and credible evidence supporting the presence of hearing loss or tinnitus to a disabling degree within the first post-service year, service connection for either of these claimed disorders on a first-year-post-service presumptive basis is also not warranted. 38 C.F.R. §§ 3.307, 3.309. 

While the Board recognizes that the Veteran is competent to address what he experienced in service and post service, and what he was told by doctors in service and post service, the Board herein concludes that the Veteran's assertions are not credible, and hence are to be afforded essentially no weight in the present adjudication. Jandreau; Layno; Caluza. 

The Board observes that the May 2007 VA examiner did not address impacts of the Veteran's asserted fungal infections of the ears or head on his hearing loss or tinnitus. However, the Board does not find this a material deficiency in the examination for purposes of the present adjudication. Because the Board does not find the Veteran's self-reported history to be credible of itself, and there is no corroborating independent evidence of in-service fungal infection of the ears or head, the Board finds no credible basis upon which an examiner may have based such an opinion. A medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Because the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV. Claim for Service Connection for Basal Cell Carcinoma
On the Left Nose, Including Based on Agent Orange Exposure

The Veteran contends, in effect, that he developed basal cell carcinoma on the left side of the nose due to service, as a result of sun exposure and/or burns, or alternatively as a result of Agent Orange exposure in service. He has asserted that he had severe burns while stationed in Vietnam. There is thus presented a question of whether the Veteran's current basal cell carcinoma of the left nose was causally related to service including the Veteran's documented in-country Vietnam service from March 1966 to March 1967. 

In addition to the regulations cited above, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1) ; 38 C.F.R. § 3.307(a)(6). The following diseases are associated with herbicide exposure for the purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas. 38 U.S.C.A. § 1116(a)(2) ; 38 C.F.R. § 3.309(e) . On October 13, 2009, in accordance with authority provided in 38 U.S.C.A. § 1116 , the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias. On March 25, 2010, the Secretary published in the Federal Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era. 75 Fed. Reg. 14,391 . On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish such presumptions. 75 Fed. Reg. 53,202 . The final rule was effective August 31, 2010. 

None of these prior existing or new regulations governing presumptive service connection for diseases based on Agent Orange exposure establish a presumption for basal cell carcinoma of the face or nose. 38 C.F.R. §§ 3.307, 3.309. Thus, even under the amended regulation, presumptive service connection based on Agent Orange exposure is inapplicable to the Veteran's claimed basal cell carcinoma. Id; 75 Fed. Reg. 53,202 .

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) .

The Veteran has not presented medical evidence supporting a causal link between his presumed exposure to Agent Orange in service in Vietnam and his subsequent development of claimed basal cell carcinoma on the left side of the nose. The Veteran, as a layperson, is not competent to address the distinctly medical questions, requiring medical expertise, of a causal link between Agent Orange exposure and development of the claimed disease. Espiritu; cf. Jandreau. Because the Veteran has not presented competent evidence supporting a causal link between herbicide agent exposure and his development of basal cell carcinoma of the left side of the nose, service connection for this cancer may not be supported on that basis. Combee.

Accordingly, the Board is only left to consider whether service connection is warranted on some other basis for the Veteran's claimed basal cell carcinoma on the left side of the nose. 

Service treatment records fail to show any treatment for sun burns or for cancers of the skin in service. Service personnel records reveal that the Veteran was stationed in Vietnam for approximately twelve months from March 1966 to March 1967. Service personnel records also reflect that his duties included receiving and evacuation, wrecker operator, and motor maintenance sergeant. 

The claims file contains private surgical and treatment records from June to August of 2001, reflecting removal of tissue identified as including nodular basal cell carcinoma from the left side of the nose, assessed as stage 1. These records do not reflect any history of the cancer originating in service or any prior skin condition of that area of the nose originating in service. These records reflect follow-up care through March 2002. 

Upon a VA Agent Orange registry examination conducted in July 2007 addressing the Veteran's claimed basal cell carcinoma of the left nose, the Veteran asserted that he began having skin cancers on his face after returning from service. The examiner noted a military work history with duties including wrecker operator, tank operator, recovery person, and mechanic. The examiner noted that the Veteran served in Vietnam from March 1966 to March 1967. The Veteran also reported that he chewed tobacco and that he was currently employed as a maintenance supervisor. The examiner noted a history of multiple skin cancers status post plastic surgery repair to the nose, while not noting specific dates of diagnoses or treatments. The examiner diagnosed multiple skin cancers, but provided no opinion of etiology. 

At an August 2009 mental health consultation, the Veteran noted medical problems including cancer of the face, and noted that he had nine brothers none of whom had his noted medical problems. 

Upon a May 2011 VA examination for compensation purposes to address his basal cell carcinoma, the Veteran asserted that he had a red spot on his nose that he had taken off 20 years ago, and further asserted that the spot "came right back" and he saw a dermatologist and had it removed 10 years ago. The examiner observed the healed surgical scar on the left side of the nose, and diagnosed status post surgical excision of basal cell carcinoma of the left side of the nose. The examiner reviewed pertinent evidence including service and post-service VA records. The examiner opined that it was not at least as likely as not that the basal cell carcinoma of the left side of the nose was caused by service, because basal cell carcinoma was usually caused by long-term sun exposure. 

The Board has carefully considered all the evidence of record including the Veteran's assertions. Regarding the Veteran's assertions, the Board finds them of little credibility based on the above-noted non-credible assertion in reference to his hearing loss and tinnitus claim, that his work running an automotive repair shop was not noisy. In any event, the Veteran has not asserted that he developed the basal cell carcinoma in service, but rather that there was a red spot that he had removed 20 years ago. Twenty years prior to his assertion at the May 2011 examination would place that past alleged surgery in 1991, or over 20 years following his service separation in December 1968. The Veteran's own assertions thus do not place any skin condition associated with his claimed basal cell carcinoma proximate to service. The Veteran has contended that he suffered burns in service, but again, the Board does not find the Veteran's assertions credible. Caluza. The VA examiner in May 2011 noted that basal cell carcinoma was usually the result of prolonged sun exposure. The Veteran had multiple decades of potential sun exposure following service, versus a total of four years of active service. The Veteran, as a layperson, is not competent to address such distinctly medical questions as etiology of a claimed cancer. Jandreau. The May 2011 VA examiner's opinion was supported by review of relevant records and informed by medical knowledge. The Board therefore judges the VA examiner's opinion that the claimed basal cell carcinoma was not at least as likely as not related to service to be both competent and credible, and to be entitled to substantial weight as well-informed medical judgment. 

In the absence of competent and credible evidence contrary to the May 2011 medical opinion, the Board finds the preponderance of the competent and credible evidence to be against a causal relationship between service and the Veteran's basal cell carcinoma of the left surface of the nose. With the preponderance of the evidence against a link to service, the preponderance of the evidence is against the claim on a direct basis. 38 C.F.R. § 3.303. Evidence which is competent, probative, and credible also does not support the presence of basal cell carcinoma within the first post-service year, and hence service connection on a first-year-post-service presumptive basis is also not warranted. 38 C.F.R. §§ 3.307, 3.309. 

The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for basal cell carcinoma is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


